TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00450-CR


Scott Lee Hale, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-02-0079-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



O R D E R
PER CURIAM
This appeal is abated.  The appeal will be restored to the active docket of this Court
upon the receipt of the reporter's record or on October 21, 2002, whichever comes first.
It is ordered August 23, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish